Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.


Statement of Allowability
Claims 1-20  are ALLOWED, in light of Examiner's Amendment provided below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Il Nam Koh, on 01/20/2020.
A) Please amend claim 6 paragraph, removing duplicated text as follows: “wherein the image composition unit is configured to determine the plurality of common areas, 

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	training a data recognition model with a composition image (composed by overlaying a common object from multiple frames, as recited in the claim) and a classification result corresponding to the composition image.
Cited prior art:
	Okanohara, previously cited, teaches classifying data including images and video, however does not teach classifying composition images as recited in the claim.
	Madan, previously cited, teaches a time-lapse image which is analogous to the composition image recited in the claim, however does not teach providing a classification result/label for such an image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK ROZ/Primary Examiner, Art Unit 2669